This is a criminal action in which the defendant was convicted of an assault with a deadly weapon.
From judgment that he be confined in the county jail for a term of eight months, and assigned to work on the public roads, the defendant appealed to the Supreme Court. *Page 844 
The evidence at the trial of this action was properly submitted to the jury. It tended to show not only that the crime, as charged in the indictment, was committed, but also that the defendant is the person who assaulted the State's witnesses by shooting them with a gun. There was no error in the refusal of defendant's motion for judgment as of nonsuit. The judgment is affirmed.
No error.